DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B, claims 1-6, 8, 9, and 11-18 in the reply filed on 2/24/21 is acknowledged.
Claims 7, 10, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/24/21. It is noted that claim 9 is also withdrawn from further consideration as it depends from claim 7 that has been withdrawn. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 8 recites “the photovoltaic cell layers comprise features that are configured to facilitate lift-off and separation from a carrier substrate”.
	However, the instant specification has only disclosed the multi-junction solar cell to comprise an etch release layer (102) to facilitate separation from a carrier substrate (101) ([0053]; see Figure 1C) and an ELO layer (1202) as a lift-off layer ([0063]; see Figure 12), such that the instant specification has only disclosed the multi-junction solar cell comprises one the plurality of photovoltaic cell layers to comprise multiple features that are configured to facilitate lift-off and separation from a carrier substrate as claimed. 
	Claim 17 recites similar limitation of “the at least one upper subcell comprises features that are configured to facilitate lift-off and separation from a carrier substrate”, where nowhere does the instant specification disclose the upper subcell as a whole comprises any features that are configured to facilitate lift-off and separation from a carrier substrate.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 18 recite the limitation “the upper subcell comprises a patterned epitaxial photovoltaic cell layer that defines the at least one step difference.” However, it is unclear how a photovoltaic cell layer defines the at least one step difference and no guidance nor explanation was provided in the instant specification. Clarification is required. For the purpose of examination, the limitation has been interpreted as “the upper subcell comprises a 
Claim 6 recites the upper subcell comprises pyramid structures, cones, nano-rods, and/or nano-wires that define the at least one step difference. However, it is unclear how these structures define the at least one step difference as no guidance nor explanation was provided in the instant specification. Additionally, it is unclear how so many different things can define the at least one step difference ranging from surface structures to a particular photovoltaic cell layer as claimed when it appears to be defined by a difference in surface area as shown in Figure 8B. Clarification is required. For the purpose of examination, the limitation has been interpreted as “the upper subcell comprises pyramid structures, cones, nano-rods, and/or nano-wires”.
Claim 14 recites the limitation “the upper subcell” in line 6. However, the claim has previously recited “at least one upper subcell” such that it is unclear which of the at least one upper subcell is being referenced by the limitation. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, and 11-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hadi et al. (“Novel GaAs0.71P0.29/Si Tandem Step-Cell Design”).
Regarding claim 1, Hadi discloses a multi-junction solar cell (Figure 1b), comprising: 
a plurality of photovoltaic cell layers (see Figure 1b) electrically connected and stacked to define upper (GaAs0.71P0.21 top cell) and lower (Si bottom cell) subcells having at least one step difference therebetween that exposes portions of the lower subcell (where antireflective coating Si3N4 is located on the right in Figure 1b) such that, responsive to incident illumination, a current density of the exposed portions of the lower subcell is greater than that of portions thereof having the upper subcell thereon (increased optical absorption in the bottom Si cell due to the step cell design and larger surface area; first paragraph of Results and Discussions on page 1129), and 
respective current densities of the upper and lower subcells are different (it is disclosed the bandgap of the top subcell is not restricted and current matching is not a requirement; third paragraph of Introduction on page 1127).
	Regarding claim 2, Hadi discloses all the claim limitations as set forth above, and further discloses wherein, responsive to the incident illumination, the photovoltaic cell layers are configured to generate respective output currents that are substantially equal (current 
Regarding claim 3, Hadi discloses all the claim limitations as set forth above, and further discloses a surface area of the exposed portions of the lower subcell relative to a surface area of the upper subcell is configured such that the respective output currents thereof are substantially equal responsive to the incident illumination (second paragraph of Results and Discussions on page 1129).
Regarding claim 8, Hadi discloses all the claim limitations as set forth above, and further discloses the two subcells can be bonded together and layer transfer takes place (first paragraph of Introduction on page 1127), such that the photovoltaic cell layers must comprise features that are configured to facilitate lift-off and separation from a carrier substrate.
Additionally, it is noted that regarding the recitation of a method of making said multi-junction solar cell (i.e. the photovoltaic cell layers comprise features that are configured to facilitate lift-off and separation from a carrier substrate), the examiner notes that the determination of patentability is determined by the recited structure of the apparatus and not by a method of making said structure.  A claim containing a recitation with respect to the manner in which a claimed apparatus is made does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
Regarding claim 11, Hadi discloses all the claim limitations as set forth above, and further discloses the upper subcell and the lower subcell comprise respective materials that are configured to generate different output currents responsive to the incident illumination at a 
Regarding claim 12, Hadi discloses all the claim limitations as set forth above, and further discloses responsive to the incident illumination, the exposed portions of the lower subcell are configured to generate a greater portion of an output current thereof than portions thereof having the upper subcell thereon (increased optical absorption in the bottom Si cell due to the step cell design and larger surface area; first paragraph of Results and Discussions on page 1129).
Regarding claim 13, Hadi discloses all the claim limitations as set forth above, and further discloses the exposed portions of the lower subcell are free of conductive contact layers (see Figure 1b).
Regarding claim 14, Hadi discloses a multi-junction solar cell (Figure 1b), comprising: 
a plurality of photovoltaic cell layers (see Figure 1b) electrically connected and stacked to define at least one upper subcell (GaAs0.71P0.21 top cell) and a lower (Si bottom cell) subcell having at least one step difference therebetween that exposes portions of the lower subcell (where antireflective coating Si3N4 is located on the right in Figure 1b) such that, responsive to incident illumination, a current density of the exposed portions of the lower subcell is greater than that of portions of the lower subcell having the upper subcell thereon (increased optical absorption in the bottom Si cell due to the step cell design and larger surface area; first paragraph of Results and Discussions on page 1129), 

Regarding claim 15, Hadi discloses all the claim limitations as set forth above, and further discloses the at least one upper subcell comprises gallium arsenide phosphide (GaAsP) (see Figure 1b).
Regarding claim 16, Hadi discloses all the claim limitations as set forth above, and further discloses the at least one upper subcell is mechanically bonded to the lower subcell (it is disclosed Figure 1b depicts bonded cells).
It is noted that regarding the recitation of a method of making said multi-junction solar cell (i.e. the at least one upper subcell is mechanically bonded to the lower subcell), the examiner notes that the determination of patentability is determined by the recited structure of the apparatus and not by a method of making said structure.  A claim containing a recitation with respect to the manner in which a claimed apparatus is made does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
Regarding claim 17, Hadi discloses all the claim limitations as set forth above, and further discloses the two subcells can be bonded together and layer transfer takes place (first paragraph of Introduction on page 1127), such that the at least one upper subcell must comprise features that are configured to facilitate lift-off and separation from a carrier substrate.
Additionally, it is noted that regarding the recitation of a method of making said multi-junction solar cell (i.e. the at least one upper subcell comprise features that are configured to .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadi et al. (“Novel GaAs0.71P0.29/Si Tandem Step-Cell Design”), as applied to claims 1 and 14 above, and further in view of Murakami et al. (JP2005-142271; see English machine translation).
Regarding claim 4, Hadi discloses all the claim limitations as set forth above, and further discloses the upper subcell comprises a patterned epitaxial photovoltaic cell layer.
Murakami discloses a multi-junction solar cell (see Figure 1) comprising an upper subcell (105) and a lower subcell (101), wherein the upper subcell comprises a patterned photovoltaic cell layer (see Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-junction solar cell of Hadi by texturing the surface of the upper subcell in order to produce a patterned photovoltaic cell layer, as taught by Murakami, so that the photocurrent can be increased through reduced loss of incident light with the textured surface, as disclosed by Murakami ([0007] and [0015]).

Regarding claim 5, modified Hadi discloses all the claim limitations as set forth above, and further discloses the upper subcell is mechanically bonded to the lower subcell (it is disclosed Figure 1b depicts bonded cells).
It is noted that regarding the recitation of a method of making said multi-junction solar cell (i.e. the upper subcell is mechanically bonded to the lower subcell), the examiner notes that the determination of patentability is determined by the recited structure of the apparatus and not by a method of making said structure.  A claim containing a recitation with respect to the manner in which a claimed apparatus is made does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
Regarding claim 6, Hadi discloses all the claim limitations as set forth above, but the reference does not expressly disclose the upper subcell comprises pyramid structures, cones, nano-rods, and/or nano-wires.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-junction solar cell of Hadi by texturing the surface of the upper subcell to have a pyramid structure, as taught by Murakami, so that the photocurrent can be increased through reduced loss of incident light with the textured surface, as disclosed by Murakami ([0007] and [0015]).
Regarding claim 18, Hadi discloses all the claim limitations as set forth above, and further discloses the lower subcell comprises silicon (see Figure 1b), but the reference does not expressly disclose the lower subcell comprises monocrystalline Si, and wherein at least one upper subcell comprises at least one patterned epitaxial photovoltaic cell layer.
Murakami discloses a multi-junction solar cell (see Figure 1) comprising an upper subcell (105) and a lower subcell (101) comprising mono crystalline or polycrystalline silicon ([0004]), wherein the upper subcell comprises a patterned photovoltaic cell layer (see Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-junction solar cell of Hadi by texturing the surface of the upper subcell in order to produce a patterned photovoltaic cell layer, as taught by Murakami, so that the photocurrent can be increased through reduced loss of incident light with the textured surface, as disclosed by Murakami ([0007] and [0015]). Additionally, as modified Hadi is not limited to any specific examples of silicon material for the lower subcell and as monocrystalline silicon as the lower subcell material were well known in 
It is noted that regarding the recitation of a method of making said multi-junction solar cell (i.e. the upper subcell comprises an epitaxial photovoltaic cell layer), the examiner notes that the determination of patentability is determined by the recited structure of the apparatus and not by a method of making said structure.  A claim containing a recitation with respect to the manner in which a claimed apparatus is made does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559.  The examiner can normally be reached on Monday-Friday, 7:30 AM-4:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA CHERN/             Primary Examiner, Art Unit 1721